DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on August 3, 2022 has been entered. Accordingly Claims 1, 18 and 20 have been amended. No claims have been
withdrawn from consideration. No new claims were added. Therefore, claims 1-20 remains pending in this application. It also includes remarks and arguments.


Claim Objections
Claims 6-8 and 12 objection(s) is withdrawn based on the amendment and remarks filed. 
Claim Rejections - 35 USC § 112
Claims 1-20 rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph has been withdrawn based on the amendment and remarks filed. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-10 and 12-20 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Finch et al. (US 2012/0065798).
Regarding claim 1, Finch et al. in  [Figs. 2 and 5], discloses a method for automatically reducing the power consumed by devices [such as appliances or electronic devices corresponding to the devices] from a power source [e.g. utility grid and see 0015] having a limited amount of power [see 0003-0004], the method comprising: determining with a control system which of the devices is consuming the power [see central controller and each appliance controller corresponding to the control system and 0003-0004]; identify a candidate device among the devices to tentatively control to reduce the power consumed by the candidate device [such as establishing a predetermined association of one appliance to at least another application wherein a load change to one appliance is associated to at least on load change to the at least one appliance, and wherein shedding load of the one appliance initiates the load changing of the at least one another appliance, see 0005-0007, 0026-0027 and 0030-0031]; accessing a power control model [such that the central controller maintains in a memory the managing of power consumption of the multiple appliances and at least one of their associated appliances , see 0005-0007, 0026-0027 and 0030-0031], wherein the power control model [see central controller and memory and 0005-0007, 0026-0027 and 0030-0031 includes pairings of the candidate device with complementary devices among the devices [such as establishing a predetermined association of one appliance to at least another application wherein a load change to one appliance is associated to at least on load change to the at least one appliance, and wherein shedding load of the one appliance initiates the load changing of the at least one another appliance, see 0005-0007, 0026-0027 and 0030-0031], wherein the devices in each of the pairings consume the power in a related pattern [see 0005-0007, 0026-0027 and 0030-0031]; and controlling the candidate device to reduce the power consumed thereby only when each of the complementary devices in each of the pairings in the power control model are determined to be in a non-power consuming state [see 0005-0007, 0026-0027 and 0030-0031].  
Regarding claim 2, Finch et al. discloses the method according to claim 1, wherein the candidate device is a water heater, and wherein the complementary devices include a water pump for a shower [see 0026-0027 and 0031].
Regarding claims 3 and 19, Finch et al. discloses the method according to claims 1 and 18, wherein the candidate device is identified from an ordered prioritization for controlling to reduce the power consumed by the devices [see 0006-0007, 0022 and 0026], and wherein the candidate device is cycled through the ordered prioritization until the power consumed by the devices is reduced by a threshold amount [see 0006-0007,0022 and 0026].  
Regarding claim 4, Finch et al. discloses the method according to claim 3, wherein the ordered prioritization varies depending upon which of the devices is determined to be consuming power [see 0006-0007,0022 and 0026].
Regarding claim 5, Finch et al. discloses the method according to claim 1, wherein a first of the pairings for the candidate device includes only a first of the complementary devices, and wherein a second of the pairings for the candidate device includes at least a second of the complementary devices that is distinct from the first of the complementary devices [see 0026-0027 and 0030-0031].
Regarding claim 6, Finch et al. discloses the method according to claim 1, wherein the related patterns in the power control model include combinations of the devices that consume the power simultaneously [see 0005-0006 and 0026-0027].
Regarding claim 7, Finch et al. discloses the method according to claim 1, wherein the related patterns in the power control model include an order in which the devices consume the power [see 0005-0006 and 0026-0027].  
Regarding claim 8, Finch et al. discloses the method according to claim 1, wherein the related patterns in the power control model include additional factors other than the power consumed by the devices [see 0016-0018 and 0021-0024].
Regarding claim 9, Finch et al. disclose the method according to claim 8, wherein the additional factors include a charge rate for the power source [see 0016-0018 and 0021-0024].  
Regarding claim 10, Finch et al. discloses the method according to claim 8, wherein the additional factors include data from one or more sensors [see 0021].  
Regarding claim 12, Finch et al. discloses the method according to claim 1, wherein the related patterns include preset patterns and learned patterns, wherein the learned patterns are added to the power control model over time based via machine learning [see 0016-0018 and 0020-0024].  
Regarding claim 13, Finch et al. discloses the method according to claim 1, wherein the power control model further includes amounts for reducing the power consumed by the devices [see 0014, and 0022].  
Regarding claim 14, Finch et al. discloses the method according to claim 13, wherein the reduction amounts for one or more of the devices are dynamic [see 0016-0022].  
Regarding claim 15, Finch et al. discloses the method according to claim 14, wherein the reduction amounts for the one or more of the devices are based at least in part on a remaining power in the limited amount of the power of the power source [see 0014-0018].  
Regarding claim 16, Finch et al. discloses the method according to claim 1, further comprising providing one or more thresholds of a remaining power in the limited amount of power before controlling the candidate device to reduce the power consumed thereby [see 0018-0022 and 0026-0027].  
Regarding claim 17, Finch et al. discloses the method according to claim 1, wherein the devices are determined to be in the non- power consuming state when the power consumed is less than a non-zero threshold [see 0026-0029].
Regarding claims 18 and 20, Finch et al. discloses a system for automatically reducing power consumption of devices from a power source [see 0015] having a limited amount of power [see 0003-0004], the system comprising: a memory system storing a power control model [see abstract]; a control system [see central controller and each appliance controller corresponding to the control system and 0003-0004] configured to: determine which of the devices is consuming the power [see 0020-0024]; identify a candidate device among the devices to tentatively control to reduce the power consumed by the candidate device [see 0025-0027]; access the power control model [see 0004 and 0020-0022], wherein the power control model includes pairings of the candidate device with complementary devices among the devices [see 0026-0027], wherein the devices in each of the pairings consume the power in a related pattern  [see 0005-0007, 0026-0027 and 0030-0031]; and control the candidate device to reduce the power consumed thereby [see 0005-0007, 0026-0027 and 0030-0031]; wherein the control system is configured to control the candidate device to reduce the power consumed thereby only when each of the complementary devices in each of the pairings in the power control model are determined to be off [see 0005-0007, 0026-0027 and 0030-0031].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Finch et al. (US 2012/0065798) and in view of Brissette et al. (US 2019/0024918). 
Regarding claim 11, Finch et al. discloses the method according to claim
10, except for wherein the one or more sensors include a light sensor. 
However, Brissette et al. discloses wherein the one or more sensors include a light sensor [see 0025].
Therefore, it would have been obvious to one of ordinary skill in the art prior to the filing date of the invention to combined the teachings of Brissette et al. light sensor in the system as taught by Finch et al.  in order to measure ambient light conditions and detect occupants within a room or zone associated with the set of lights.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRENCE RONIQUE WILLOUGHBY whose telephone number is (571)272-2725. The examiner can normally be reached M-F 9:30-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rexford Barnie can be reached on 571-272-7492. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TERRENCE R WILLOUGHBY/Examiner, Art Unit 2836                                                                                                                                                                                                        11/19/22
                                                



/DANIEL KESSIE/Primary Examiner, Art Unit 2836